Sub-Item 77O Rule 10f-3 Transactions DREYFUS INVESTMENT FUNDS Dreyfus Tax Sensitive Total Return Bond Fund (formerly known as Dreyfus/Standish Intermediate Tax Exempt Bond Fund) On December 5, 2013, Dreyfus Tax Sensitive Total Return Bond Fund, a series of Dreyfus Investment Funds (the "Fund"), purchased 1,500 5.000% Asset-Backed Revenue Bonds, Series 2013B (State Contingency Contract Secured), due June 1, 2020 issued by Tobacco Settlement Financing Corporation (State of New York) (CUSIP # 88880TNP7) (the “Bonds”), at a purchase price of $108.250 per Bond, including an underwriting discount of $0.375. The Bonds were purchased from Citigroup Global Markets, Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund’s investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's primary members: Academy Securities, Inc. Barclays Capital Inc. BNY Mellon Capital Markets, LLC Citigroup Global Markets Inc. Drexel Hamilton, LLC Goldman, Sachs & Co. Jefferies LLC J.P. Morgan Securities LLC Lebenthal & Co., LLC Loop Capital Markets, LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated Morgan Stanley & Co. LLC Raymond James & Associates, Inc. RBC Capital Markets, LLC Rice Securities, LLC Roosevelt & Cross, Inc. Samuel A. Ramirez & Company, Inc. Siebert Brandford Shank & Co., L.L.C. Wells Fargo Securities, LLC Accompanying this statement are materials presented to the Board of Trustees of the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at the Fund's Board meetings held on February 19-20, 2014. These materials include additional information about the terms of the transaction.
